In the

     United States Court of Appeals
                 For the Seventh Circuit
                      ____________________ 
Nos. 14‐3753 & 15‐1616 
MELVIN PHILLIPS, et al., 
                                                Plaintiffs‐Appellants, 

                                  v. 

SHERIFF OF COOK COUNTY, et al., 
                                               Defendants‐Appellees. 
                      ____________________ 

         Appeals from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
         No. 1:09‐cv‐00529 — Joan Humphrey Lefkow, Judge. 
                      ____________________ 

     ARGUED FEBRUARY 11, 2016 — DECIDED JULY 6, 2016 
                ____________________ 

   Before KANNE, RIPPLE, and WILLIAMS, Circuit Judges. 
    RIPPLE,  Circuit  Judge.  Plaintiffs  Melvin  Phillips,  Mal‐
colm Patton, Rodell Sanders, and Frank Powicki are current 
and  former  detainees  of  Cook  County  Jail  (the  “Jail”).  They 
brought  a  class  action  under  42  U.S.C.  §  1983  against 
Cook County, Illinois, and the Sheriff of Cook County (collec‐
tively, “Cook County”), claiming that the level of dental care 
they received at the Jail demonstrated deliberate indifference 
in violation of the Eighth and Fourteenth Amendments. The 
2                                            Nos. 14‐3753 & 15‐1616 

district court originally certified two classes of plaintiffs un‐
der Federal Rule of Civil Procedure 23. However, the district 
court subsequently decertified one class, modified the other 
class, and determined that the detainees’ motion for injunc‐
tive relief was moot. The detainees timely appealed the dis‐
trict court’s decision to decertify. While that appeal was pend‐
ing, the detainees moved for a new trial under Federal Rule 
of Civil Procedure 60(b) based on newly discovered evidence, 
but the district court denied the motion. The detainees timely 
appealed this denial as well, and we consolidated the two ap‐
peals. We now hold that the district court acted well within 
its  discretion  in  decertifying  the  two  classes  because  of  the 
lack of a common issue of fact or law. Further, the filing of a 
Rule 60(b) motion during this interlocutory appeal was inap‐
propriate  because  there  was  no  final  judgment  in  the  case. 
Moreover, because the district court took no action that sub‐
stantially altered its decision on the decertification issue, we 
cannot treat its disposition of the Rule 60(b) filing as the ap‐
peal from a motion for reconsideration. Accordingly, we af‐
firm the district court’s decision to decertify the class and dis‐
miss the appeal from the court’s disposition of the Rule 60(b) 
motion.  
      
                                    I 
    The plaintiffs ask us to review two aspects of the proceed‐
ings  in  the  district  court.  First,  they  ask  that  we  review  the 
decision to decertify a class of litigants. Second, they ask that 
we review the district court’s disposition of the Rule 60(b) mo‐
tion.  
Nos. 14‐3753 & 15‐1616                                                        3

    We  first  address  the  district  court’s  decision  to  decertify 
the classes that it had previously certified. This issue requires, 
as our colleague in the district court correctly recognized, that 
we  apply  the  decision  of  the  Supreme  Court  in  Wal‐Mart 
Stores, Inc. v. Dukes, 564 U.S. 338 (2011), a task we have under‐
                                               1
taken several times before.   
            
                                                    A. 
    This case got underway when a former detainee at the Jail 
brought  a  civil  action  in  the  Northern  District  of  Illinois  on 
January 27, 2009, alleging that Cook County showed deliber‐
ate indifference in its administration of dental care. Five de‐
                                                          2
tainees subsequently joined the lawsuit.   
    On November 10, 2010, the district court ordered that the 
case proceed as a class action under Federal Rule of Civil Pro‐
cedure  23(b)(2)  for  “[a]ll  persons  presently  confined  at 
the  …  Jail who are experiencing dental pain and who have 
waited more than seven days after making a written request 
for treatment of that pain without having been examined by 
                  3
a  dentist.”   At  that  time,  the  court  was  of  the  view  that  the 
                                                 
1 See, e.g, Bell v. PNC Bank, Nat’l Ass’n, 800 F.3d 360, 374–75 (7th Cir. 2015); 

Chi. Teachers Union, Local No. 1 v. Bd. of Educ. of Chi., 797 F.3d 426, 433 (7th 
Cir. 2015); Suchanek v. Sturm Foods, Inc., 764 F.3d 750, 755 (7th Cir. 2014); 
Butler v. Sears, Roebuck & Co., 727 F.3d 796, 801 (7th Cir. 2013); Jamie S. v. 
Milwaukee Pub. Schs., 668 F.3d 481, 493 (7th Cir. 2012).  
2 The originally named plaintiff, John Smentek, is no longer a part of the 

case for reasons not disclosed by the record.  
3 R.68 at 15. When certifying a class, a district court must first find that the 

four requirements of Federal Rule of Civil Procedure 23(a) have been met: 
4                                                   Nos. 14‐3753 & 15‐1616 

class members shared a common question based on the “de‐
fendants’ decision to reduce dental services at the jail, partic‐
ularly in reducing the number of dentists employed there to 
         4
one.”  The district court concluded in a subsequent order that 
the  case  could  also  proceed  as  a  class  action  under  Rule 
              5
23(b)(3).   
    After discovery, the detainees moved for preliminary and 
permanent injunctions on January 6, 2014. They asked the dis‐
trict court to require the defendants: 
             1.        To  screen  health  service  requests  com‐
                       plaining about dental pain on a daily ba‐
                       sis, 
             2.        To  provide  a  procedure  for  detainees 
                       complaining about dental pain to obtain 
                       prompt  access  to  pain  reduction  medi‐
                       cine (e.g., ibuprofen), and 
             3.        To maintain records of requests for den‐
                       tal  treatment,  including  dates  inmates 
                                                 
(1) numerosity; (2) commonality; (3) typicality; and (4) adequacy of repre‐
sentation. Once the district court determines that these four requirements 
have been met, the court must then determine whether the class meets the 
requirements of one of the categories listed in Federal Rule of Civil Proce‐
dure 23(b). Rule 23(b)(2)  concerns  classes  that  seek  classwide injunctive 
relief. Rule 23(b)(3) concerns classes that present claims where common 
questions predominate.  
4 R.68 at 13. 

5 The defendants took an interlocutory appeal from this order on grounds 

unrelated to this current appeal. We affirmed the district court’s grant of 
certification. Smentek v. Dart, 683 F.3d 373, 377 (7th Cir. 2012).  
Nos. 14‐3753 & 15‐1616                                                     5

                       are scheduled to be examined by dental 
                       personnel, dates inmates are actually ex‐
                       amined  by  dental  personnel,  and  docu‐
                       mentation of cancellation or failure to ap‐
                       pear  for  dental  treatment  or  examina‐
                       tion.[6] 
In  response,  the  defendants  moved  to  decertify  the  classes. 
The district court stayed briefing on the motion to decertify 
and then held a six‐day bench trial on injunctive relief in June 
2014. 
    The pleadings and the record of the bench trial establish 
the following facts. The Jail has a population of approximately 
9,500 detainees. The average length of stay at the Jail is fifty‐
seven  days,  and  the  median  length  of  stay  is  twelve  days. 
Cermak  Health  Services  (“Cermak”),  a  division  of  the 
Cook County  Bureau  of  Health,  provides  dental  care  to  the 
detainees at the Jail. 
   In 2008, the Department of Justice (“DOJ”) filed an action 
under  the  Civil  Rights  of  Institutionalized  Persons  Act 
(“CRIPA”),  42  U.S.C.  §  1997  et  seq.,  which  charged,  among 
other allegations, that the Jail provided “inadequate medical 
care.” United States v. Cook Cty., Ill., 761 F. Supp. 2d 794, 796 
                           7
(N.D.  Ill.  2011).   Cook  County  entered  into  a  consent  order 
with the DOJ in May 2010, agreeing to improve conditions at 

                                                 
6 R.236 at 1. 

7 The DOJ’s lawsuit is not directly related to this class action, which began 

in  January  2009.  However,  this  lawsuit  provides  some  important  back‐
ground, and many of the reports created pursuant to that lawsuit are rel‐
evant in this dispute. 
6                                                       Nos. 14‐3753 & 15‐1616 

the Jail and to allow regular monitoring from the federal gov‐
ernment. The consent order mandates that: 
            a.          Cermak shall ensure that inmates receive 
                        adequate  dental  care,  and  follow  up,  in 
                        accordance with generally accepted cor‐
                        rectional  standards  of  care.  Such  care 
                        should be provided in a timely manner, 
                        taking  into  consideration  the  acuity  of 
                        the problem and the inmate’s anticipated 
                        length  of  stay.  Dental  care  shall  not  be 
                        limited to extractions. 
            b.          Cermak shall ensure that adequate den‐
                        tist staffing and hours shall be provided 
                        to  avoid  unreasonable  delays  in  dental 
                        care.[8] 
Prior to the DOJ action, in 2007, Cermak employed only one 
dentist, and his sole contribution to the inmates’ dental health 
was  extractions.  As  of  2014,  however,  Cermak  employed 
seven dentists, two dental hygienists, and seven dental assis‐
tants. The plaintiffs’ expert, Dr. Jay Shulman, described this 
                                                    9
level of staffing as “optimum.”  
    Upon experiencing dental pain, a detainee can either com‐
plain directly to a nurse or officer, or submit a Health Service 
Request form (“HSR”). Under Cermak’s policy, HSRs must be 
retrieved daily and reviewed by a registered nurse. When the 


                                                 
8 R.71‐2 at 37. 

9 R.449 at 146.  
Nos. 14‐3753 & 15‐1616                                                        7

HSR  includes  a  complaint  about  dental  pain,  the  policy  re‐
quires  that  a  qualified  health  professional  examine  the  de‐
tainee within twenty‐four hours. Despite the policy, Dr. Shul‐
man opined that “face‐to‐face examinations by nursing staff 
                                                    10
are not consistent[ly]” performed.   
    HSRs are then provided to the dental clinics. The clinics 
categorize the requests as emergency, urgent, priority, or rou‐
tine. Appointments are then scheduled based on the type of 
request.  A  2014  monitor’s  report  found  that  “[t]he  current 
dental  wait  time  for  immediate  and  urgent  HSRs  is  one  to 
three  days.  Routine  dental  HSR  wait  time  is  reported  to  be 
about 30 days. It unfortunately remains true, however, that it 
is extremely  difficult [if] not  impossible to  verify the  dental 
                   11
wait time.”   
    After an initial appointment, Cermak may schedule either 
a return appointment or an oral surgery at Stroger Hospital. 
Detainees who believe their care was inadequate at any stage 
in this process can file a grievance with a counselor at the Jail. 
Any grievances which concern medical issues are forwarded 
to Cermak and then faxed directly to a member of the dental 
staff if they involve dental needs.  
    Eight  detainees  testified  about  their  dental  treatment  on 
behalf of the plaintiffs. Because their testimony is necessary 
for an understanding of the issues on appeal, we set it forth in 
some detail. Jonathan Williams testified that he complained 

                                                 
10 Id. at 86. 

11 R.384 at 78. The district court took judicial notice of this monitor’s report 

after trial. See R.389. 
8                                                    Nos. 14‐3753 & 15‐1616 

of tooth pain in April 2010 and had a tooth extracted in June 
2010. However, he “believe[d] they took out the wrong tooth. 
                                           12
And [he] notified them.”  According to Mr. Williams, he was 
seen by the dental clinics about a dozen more times over the 
next three years, where he received fillings and tooth clean‐
ings.  Several  times,  the  dentists  referred  Mr.  Williams  to 
Stroger for oral surgery related to the tooth that should have 
been extracted and provided him with pain medication. How‐
ever, Mr. Williams did not undergo surgery. He then submit‐
ted several HSRs related to pain in early 2013, which did not 
receive a response. Mr. Williams again was referred to Stroger 
in  March  2014,  and  finally  had  his  tooth  extracted  in  May 
2014. At the bench trial in early June 2014, Mr. Williams noted 
that he had “stitches in [his] mouth right now that just hang[] 
down,” and that, despite requests for assistance, “they have‐
                                   13
nʹt been addressed.”  
    Terrance Olden testified that he submitted a series of HSRs 
beginning in January 18, 2013, in which he complained of a 
toothache and asked that his tooth be extracted. He said that, 
at least by January 28, 2013, he “was supposed to be sched‐
                                                14
uled to get a tooth pulled.”  Mr. Olden did not get evaluated 
at Stroger until June 10 and did not get his tooth extracted un‐
til October 11. Mr. Olden acknowledged that he saw a dentist 
ten different times throughout 2013 for different treatments. 
Mr.  Olden  also  acknowledged  that  he  was  prescribed  and 
then received pain medication eleven times during that same 

                                                 
12 R.449 at 197. 

13 Id. at 212. 

14 R.451 at 215. 
Nos. 14‐3753 & 15‐1616                                                  9

period. However, he testified that there were times, prior to 
the  extraction,  in  which  he  did  not  have  pain  medication—
and that he submitted HSRs to that effect.  
   Mr. Olden further testified that he submitted an HSR on 
January 10, 2014, and on “that same night[,] a nurse came on 
                                                              15
the deck to issue medication” and “s[aw] [his] face.”  He also 
submitted an HSR on January 13 and two more on January 15, 
but did not receive face‐to‐face evaluations. Mr. Olden had a 
dental appointment “sometime at the end of the month of Jan‐
                    16
uary” 2014.  The dentist extracted a tooth, and Mr. Olden tes‐
                                                    17
tified that the pain subsided.   
    John Saiger testified that a piece of his wisdom tooth broke 
off on March 23, 2013. He submitted two successive HSRs, but 
did not receive a face‐to‐face evaluation. Mr. Saiger then sub‐
mitted a grievance on June 5, noting that he had not received 
an  evaluation.  In  response,  the  Jail  scheduled  a  dental  ap‐
pointment for the end of June. Mr. Saiger then moved divi‐
sions, and the appointment was rescheduled. He did not re‐
ceive  a  dental  appointment  until  September  2013.  At  that 
time, the dentist determined that an extraction would be nec‐
essary and told Mr. Saiger that a return appointment would 
be scheduled in a week. However, Mr. Saiger did not return 


                                                 
15 Id. at 211.  

16 Id. at 213.  

17 Mr. Olden opted out of the class and filed an individual lawsuit. The 

parties in Mr. Olden’s case submitted a stipulation of dismissal. Stipula‐
tion, Olden v. Cook Cty., No. 1:13‐cv‐05283 (N.D. Ill.) (R.66). 
10                                                  Nos. 14‐3753 & 15‐1616 

to  the  clinic  and  have  his  tooth  extracted  until  January  19, 
        18
2014.   
     Kenneth Weatherspoon had a tooth extracted by Cermak 
in  2012.  He  testified  that  he  submitted  an  HSR  on  April  4, 
2013, complaining of an abscess in his upper right jaw, where 
the tooth had been extracted. He did not receive a face‐to‐face 
evaluation, but he was seen by a dentist on April 23. The den‐
tist examined Mr. Weatherspoon and referred him to Stroger 
                                                                  19
“[b]ecause there was nothing that she could do.”  Mr. Weath‐
erspoon submitted several grievances, but, at the time of the 
bench  trial  in  May  2014,  he  had  not  had  an  appointment  at 
Stroger. He did testify that he had two appointments in the 
dental clinic in 2014, one for an examination and one for a fill‐
ing.  
   Orlando Allen testified that he had submitted two or three 
HSRs  complaining  of  dental  pain  before  he  received  an  ap‐
pointment sometime around May 17, 2013. At that appoint‐
ment, the dentist determined that Mr. Allen’s tooth was too 


                                                 
18  Mr.  Saiger  also  opted  out  of  this  class  and  has  an  individual  lawsuit 

pending. Saiger v. Dart, No. 13 C 5495, 2015 WL 1433076, at *1 (N.D. Ill. 
Mar. 26, 2015); see also Saiger v. Dart, No. 13 C 5495, 2016 WL 98573, at *5 
(N.D. Ill. Jan. 8, 2016). 
19 R.450 at 116. The parties appear to dispute the reason that the dentist 

referred Mr. Weatherspoon to Stroger. Mr. Weatherspoon testified that he 
was referred for “oral surgery.” Id. at 118. However, Cook County con‐
tends that he “was referred to Stroger for a pathology consult not an ex‐
traction.” Appellees’ Br. 11. The dentist testified that she could not find 
anything  wrong  with  Mr.  Weatherspoon’s  gums  and  referred  him  to 
Stroger to see if they could identify something that she had missed. R.452 
at 141.  
Nos. 14‐3753 & 15‐1616                                            11

swollen  to  be  removed  at  that  time.  Mr.  Allen  was  pre‐
scribed—and subsequently received—ibuprofen and penicil‐
lin.  His  tooth  was  then  operated  upon  a  few  days  later,  on 
May 23, 2013. Mr. Allen also testified that  he  experienced  a 
separate dental issue in October 2013. He submitted an HSR 
on October 28, received a face‐to‐face evaluation on October 
29, and then visited the dental clinic on October 31.  
   Quentin  Scott  testified  that  he  submitted  an  HSR  com‐
plaining of tooth pain on August 6, 2013. That same day, he 
had a face‐to‐face evaluation with a physician’s assistant who 
prescribed aspirin and ibuprofen. Mr. Scott then saw a dentist 
two  days  later,  on  August  8.  The  dentist  referred  him  to 
Stroger  and  prescribed  antibiotics  and  pain  medication. 
Mr. Scott  did  not  receive  the  medication  for  at  least  one 
month. On November 5, 2013, Mr. Scott visited Stroger and 
had x‐rays taken.  Mr. Scott did  not visit  Stroger again  until 
March 28, 2014, when his teeth were extracted.  
     Stanford  Thompson  testified  that  he  chipped  his  tooth 
during  lunch  sometime  in  August  2013  and  asked  a  correc‐
tions officer if he could be sent to a medical unit. The officer 
refused  and  instead  told  Mr.  Thompson  to  fill  out  an  HSR. 
Mr. Thompson submitted an HSR, but he did not receive an 
evaluation. A few weeks later, Mr. Thompson visited the dis‐
pensary for an unrelated issue and informed the doctor of his 
tooth pain. The doctor prescribed ibuprofen, but Mr. Thomp‐
son never received the medication. Mr. Thompson then filed 
a grievance on August 27, 2013. He subsequently saw a den‐
tist  in  early  September,  who  prescribed  medication  (which 
Mr. Thompson received) and informed him that he had been 
“scheduled  to  get  the  tooth  pulled  …  September  19th.  But 
when she s[aw] the state of it, … she was going to speed up 
12                                                   Nos. 14‐3753 & 15‐1616 

                       20
the  process.”   Mr.  Thompson’s  tooth  was  extracted  on  or 
                                                21
around September 10, 2013.   
    Jason  Knickrehm  testified  that  he  submitted  an  HSR  on 
October 8, 2013, complaining of a broken tooth and a tooth‐
ache, but did not receive any response. He submitted a second 
HSR and a grievance on October 20. Mr. Knickrehm was then 
seen in urgent care the next day and was prescribed medica‐
tion. However, he testified that he never received that medi‐
cation. Mr. Knickrehm was then seen in the dental clinic on 
November 21. The dentist determined that a few of Mr. Knick‐
rehm’s  teeth  would  need  to  be  extracted,  and  expressed  an 
intention to schedule that appointment within the next week. 
However,  Mr.  Knickrehm  did  not  receive  a  return  appoint‐
ment until December 19. Three days earlier, on December 16, 
Mr. Knickrehm submitted a grievance that complained about 
his wait. The dentist only extracted one tooth at this appoint‐
ment and then prescribed additional medication. Mr. Knick‐
rehm  did  not  receive  that  prescription,  and  the  remaining 
teeth were not extracted until January 31, 2014.  




                                                 
20 R.452 at 31.  

21 Like Mr. Olden and Mr. Saiger, Mr. Thompson opted out of the class 

and filed an individual lawsuit. A district court granted a motion for sum‐
mary judgment in favor of the defendants in that case. Thompson v. Taylor, 
No. 13 C 6946, 2016 WL 164340, at *11 (N.D. Ill. Jan. 14, 2016). 
 
Nos. 14‐3753 & 15‐1616                                                13

     After considering this evidence, the district court denied 
the motion for a preliminary injunction. The court later decer‐
tified the Rule 23(b)(2) class, modified the Rule 23(b)(3) class, 
and denied the motion for a permanent injunction as moot.  
    First, the court looked at the commonality requirement of 
Rule  23(a)(2).  The  court  explained  that  the  class  members’ 
claims needed to “share some question of law or fact that can 
be  answered  all  at  once  and  that  the  single  answer  to  that 
question  will  resolve  a  central  issue  in  all  class  members’ 
              22
claims.”  In its original certification, the court found a com‐
mon  question  concerning  the  inadequately  low  number  of 
dental staff. However, the increase in the number of dentists 
eliminated this common question. Further, Cermak had im‐
plemented policies that aligned with national standards.  
    The  court  could  not  find  another  common  factor  among 
all of the detainees’ claims, noting that “treatment of dental 
pain may fall below the deliberate indifference threshold for 
                                                    23
many  reasons  and  at  many  stages.”   The  court  therefore 
found that the merits of each plaintiff’s claim of deliberate in‐
difference would necessarily “depend[] on the facts of the in‐
                          24
dividual case.”  The detainees proposed some new common 
questions, particularly ones about the Jail’s failure to provide 
face‐to‐face evaluations within twenty‐four hours of an HSR 
and its failure to provide timely return to clinic appointments. 
However, the court found that these questions “raise[d] two 

                                                 
22 R.390 at 14–15 (emphasis omitted) (internal quotation marks omitted). 

23 Id. at 16. 

24 Id. at 17. 
14                                                  Nos. 14‐3753 & 15‐1616 

separate  causes”  for  a  detainee’s  pain,  which  proved  that 
there  was  no  common  issue  that  could  be  assessed  class‐
         25
wide.  Further, neither of these allegations pointed to a sys‐
tematically  deficient  practice.  The  court  concluded  that  the 
commonality requirement was not met.  
    The  court  noted  that  it  “could  end  its  inquiry  here”  be‐
cause its Rule 23(a)(2) analysis required that both classes be 
decertified.26 It nevertheless went on to address, for the sake 
of completeness, the Rule 23(b) requirements for each class. 
After observing that there was no longer a single identifiable 
remedy that could help all class members, the court granted 
the  defendant’s  motion  to  decertify  the  Rule  23(b)(2)  class. 
The  court  then  discussed  whether  a  class  could  be  certified 
under  Rule  23(b)(3).  The  court  concluded  that  the  Rule 
23(b)(3) class could be modified to encompass only those de‐
tainees whose claims arose when the Jail had only one dentist, 
because their claims presented a common question of deliber‐
ate indifference. This class’s claims are still pending in the dis‐
trict court.  
    Finally, the court explained that, because it decertified the 
Rule 23(b)(2) class, the motion for a permanent injunction was 
moot. In other words, without a certifiable class, the court saw 
no need to consider the underlying merits of the petitioners’ 
claims. The detainees timely appealed the court’s order.  

 

 

                                                 
25 Id. at 17. 

26 Id. at 18. 
Nos. 14‐3753 & 15‐1616                                               15

                                  B. 
    The  district  court’s  foundational  reason  for  decertifying 
both classes was that the bench trial had established that the 
detainees  had  not  presented  “questions  of  law  or  fact  com‐
mon to the class.” Fed. R. Civ. P. 23(a)(2). We review a district 
court’s decision regarding class certification for abuse of dis‐
cretion.  Suchanek  v.  Sturm  Foods,  Inc.,  764  F.3d  750,  755  (7th 
Cir. 2014). Of course, “legal determinations made in support 
of the decision are reviewed de novo.” Jamie S. v. Milwaukee 
Pub. Schs., 668 F.3d 481, 490 (7th Cir. 2012).  

 

                                   1. 
   When  determining  whether  to  certify  a  class,  a  district 
court first must find that the requirements of Federal Rule of 
Civil Procedure 23(a) are met:  
        (1)     the  class  is  so  numerous  that  joinder  of 
                all  members  is  impracticable  (numer‐
                osity);  
        (2)     there  are  questions  of  law  or  fact  com‐
                mon to the class (commonality);  
        (3)     the claims or defenses of the representa‐
                tive  parties  are  typical  of  the  claims  or 
                defenses of the class (typicality); and  
        (4)      the representative parties will fairly and 
                adequately  protect  the  interests  of  the 
                class (adequacy of representation).  
Fed. R. Civ. P. 23(a) (parentheticals added). Here, the district 
court’s focus, and therefore our concern, is the commonality 
16                                        Nos. 14‐3753 & 15‐1616 

requirement: whether “there are questions of law or fact com‐
mon to the class.” Id. 
    The Supreme Court recently clarified the contours of this 
commonality  requirement.  In  Wal‐Mart  Stores,  Inc.  v.  Dukes, 
current and former employees alleged, on behalf of 1.5 million 
members of a class, that the company had denied them equal 
pay or promotions on the basis of sex, in violation of Title VII 
of the Civil Rights Act of 1964, 42 U.S.C. § 2000e‐1 et seq. 564 
U.S. at 344–45. The employees did not contend that Wal‐Mart 
had  an  express  corporate  policy  of  sex  discrimination.  In‐
stead, they contended that Wal‐Mart provided local manag‐
ers with undue discretion over pay and promotion, which re‐
sulted in an unlawful disparate impact on female employees. 
Id. In their view, Wal‐Mart was liable for these decisions be‐
cause of “its refusal to cabin its managers’ authority” and its 
“strong  and  uniform  ‘corporate  culture’”  that  “permit[ted] 
bias.” Id. at 345. 
    The Court determined that the employees’ claims lacked 
commonality  and  therefore  decertified  the  class.  The  Court 
began  by  observing  that  “[a]ny  competently  crafted  class 
complaint literally raises common ‘questions.’” Id. at 349 (al‐
teration  in  original)  (internal  quotation  marks  omitted).  To 
demonstrate commonality for the purposes of Rule 23(a)(2), 
however, a prospective class must show that its claims “de‐
pend upon a common contention … of such a nature that it is 
capable of classwide resolution—which means that determi‐
nation of its truth or falsity will resolve an issue that is central 
to the validity of each one of the claims in one stroke.” Id. at 
350. The Court noted that this analysis may “entail some over‐
lap with the merits of the plaintiff’s underlying claim.” Id. at 
Nos. 14‐3753 & 15‐1616                                        17

351. Further, courts are not simply applying a pleading stand‐
ard; instead a prospective class “must be prepared to prove 
that there are in fact … common questions of law or fact.” Id. 
at 350 (emphasis in original). However, the Court made clear 
that “even a single common question will do.” Id. at 359 (al‐
terations omitted) (internal quotation marks omitted). 
    Applying  this  standard  to  the  employees’  claims,  the 
Court held that the employees had failed to identify a class‐
wide policy or practice which applied to all of the class mem‐
bers. The employees objected to the company’s grant of dis‐
cretion to employers, but they had “not identified a common 
mode  of exercising  discretion  that  pervades  the  entire  com‐
pany.” Id. at 356. The employees also alleged that a corporate 
culture existed, but they had failed to present evidence that 
demonstrated that such a culture would be provable at trial 
or that this culture caused the alleged disparity. Id. at 353–55. 
The  Court  concluded  that  the  employees  “wish[ed]  to  sue 
about  literally  millions  of  employment  decisions  at  once. 
Without some glue holding the alleged reasons for all those 
decisions together, it will be impossible to say that examina‐
tion of all the class members’ claims for relief will produce a 
common answer.” Id. at 352 (emphasis omitted).  
    In the wake of Wal‐Mart, we have made clear that a pro‐
spective class must articulate at least one common question 
that will actually advance all of the class members’ claims. For 
instance, when students brought a class action against a pub‐
lic school district, alleging that the district delayed or denied 
entry into individualized education programs (“IEPs”) in vi‐
olation  of  the  Individuals  with  Disabilities  Education  Act 
(“IDEA”), 20 U.S.C. § 1440 et. seq., we held that the students 
had not identified a common question: 
18                                           Nos. 14‐3753 & 15‐1616 

        To  illustrate  the  commonality  problem  in  the 
        certified  class,  consider  two  hypothetical  stu‐
        dents within the class: one has a disability and 
        would be eligible for special education but has 
        never  been  identified  as  being  disabled  nor 
        gone  through  the  IEP  process;  another  was 
        identified as disabled and received a timely IEP 
        meeting, but the child’s parents did not attend 
        the IEP meeting and were not notified of their 
        right to do so. Both scenarios involve violations 
        of the IDEA, but what common question can be 
        answered  that  would  assist  the  court  in  deter‐
        mining [the district’s] liability for each? On the 
        plaintiffs’  theory,  that  question  is  something 
        like this: Did [the district] fulfill its IDEA obli‐
        gations  to  each  child?  But  while  that  generic 
        question  is  surely  a  part  of  both  children’s 
        claims, it must be answered separately for each 
        child based on individualized questions of fact 
        and  law,  and  the  answers  are  unique  to  each 
        child’s particular situation. 
Jamie  S.,  668  F.3d  at  498;  see  also  Suchanek,  764  F.3d  at  756 
(“Where  the  defendant’s  alleged  injurious  conduct  differs 
from plaintiff to plaintiff, … no common answers are likely to 
be found.”). We noted that “an illegal policy might provide 
the  ‘glue’  necessary  to  litigate  otherwise  highly  individual‐
ized  claims  as  a  class,”  but  that  the  plaintiffs  had  not  pre‐
sented any proof of such a policy. Jamie S., 668 F.3d at 498 (em‐
phasis  omitted)  (quoting  Wal‐Mart,  564  U.S.  at  352);  see  also 
Bolden  v. Walsh  Constr.  Co.,  688  F.3d  893,  898  (7th  Cir.  2012) 
(affirming  the  decertification  of  a  class  where  the  plaintiffs 
Nos. 14‐3753 & 15‐1616                                             19

challenged  a  series  of  individual  employers’  decisions  but 
failed to identify a company‐wide policy).  
    By  contrast,  we  have  held  that  consumers  who  brought 
claims  of fraudulent  representation  against  a  seller  of  phar‐
maceuticals  presented  a  common  question  concerning 
whether  the  seller  had  made  fraudulent  statements  that  a 
drug  had  been  “‘clinically  tested’  and  ‘scientifically  formu‐
lated.’” Mullins v. Direct Dig., LLC, 795 F.3d 654, 673 (7th Cir. 
2015). The seller contended that the consumers were arguing 
that the drug was “ineffective” and that this argument would 
“depend[]  on  individual  factors  such  as  the  severity  of  the 
consumer’s  pre‐use  medical  condition,  the  consumer’s  pat‐
tern of use, and other potentially confounding variables.” Id. 
We  rejected  the  seller’s  characterization  of  the  plaintiffs’ 
claims,  explaining  that  their  “claims  do  not  rise  or  fall  on 
whether individual consumers received health benefits” but 
rather  “whether  [the  seller’s]  representations  were  decep‐
tive.” Id. That latter question, we held, could be answered in 
one stroke. Id.; see also Bell v. PNC Bank, Nat’l Ass’n, 800 F.3d 
360, 374–75 (7th Cir. 2015) (finding a common question where 
a group of employees alleged that their employer had an “un‐
official policy” of requiring unpaid overtime hours and sub‐
mitted affidavits from a branch manager and regional man‐
ager alluding to such a policy); Butler v. Sears, Roebuck & Co., 
727 F.3d 796, 798 (7th Cir. 2013) (finding that one class of con‐
sumers presented a common question whether a washer de‐
sign caused mold to accumulate and that another class pre‐
sented  a  common  question  whether  a  washer  control  unit 
caused the machine to shut down). 
   We also have emphasized that the common question pre‐
sented  by  a  prospective  class  of  plaintiffs  need  not  resolve 
20                                       Nos. 14‐3753 & 15‐1616 

every issue in the case. See Suchanek, 764 F.3d at 756 (“Neither 
Rule 23 nor any gloss that decided cases have added to it re‐
quires that every question be common. It is routine in class ac‐
tions to have a final phase in which individualized proof be 
submitted.” (emphasis in original)). In McReynolds v. Merrill 
Lynch, Pierce, Fenner & Smith, Inc., 672 F.3d 482 (7th Cir. 2012), 
for example, we found a common question where employers 
had brought a classwide challenge to two employment poli‐
cies that potentially had a discriminatory impact. Id. at 488–
89. We observed that “should the claim of disparate impact 
prevail in the class‐wide proceeding, hundreds of separate tri‐
als may be necessary to determine which class members were 
actually adversely affected … . But at least it wouldn’t be nec‐
essary in each of those trials to determine whether the chal‐
lenged practices were unlawful.” Id. at 491.  
    Similarly, in Chicago Teachers Union, Local No. 1 v. Board of 
Education of Chicago, 797 F.3d 426 (7th Cir. 2012), we consid‐
ered whether educators could bring a classwide challenge, on 
the basis of race‐based discrimination, to a three‐step review 
process that identified “deficient” schools and then replaced 
the faculty and staff from those schools. Id. at 429–31. The first 
two steps in this process were objective and general, but the 
third step arguably was individualized to each school. Id. at 
435. We held that “if the plaintiffs allege that the objective cri‐
teria in the first two steps narrowed the pool in such a way as 
to have a disparate impact on African‐American teachers (and 
indeed they do), then this is the glue that binds the claims to‐
gether without regard to the later, subjective step.” Id. at 436. 
In other words, a court could determine whether the first two 
steps in the process were discriminatory on a classwide basis, 
even if a challenge to the last step in the process could not be 
Nos. 14‐3753 & 15‐1616                                                  21

                                       27
adjudicated classwide.  In all of these cases, however, the an‐
swer to a common question of law or fact resolved a key ele‐
ment of all of the plaintiffs’ claims.  
    Our sister circuits have similarly required plaintiffs to ar‐
ticulate at least one common question that is central to the res‐
olution of all of their claims. See, e.g., Sykes v. Mel S. Harris & 
Assocs. LLC, 780 F.3d 70, 84 (2d Cir. 2015) (“Consideration of 
[the  commonality]  requirement  obligates  a  district  court  to 
determine whether plaintiffs have suffered the same injury.” 
(internal quotation marks omitted)); DL  v. Dist. of  Columbia, 
713 F.3d 120, 126–27 (D.C. Cir. 2013) (collecting cases and not‐
ing that, “[i]n the absence of identification of a policy or prac‐
tice  that  affects  all  members  of  the  class  in  the  manner 
Wal‐Mart requires, [a] district court’s analysis is not faithful to 
the Court’s interpretation of Rule 23(a) commonality”); M.D. 
ex  rel.  Stukenberg  v.  Perry,  675  F.3d  832,  843  (5th  Cir.  2012) 
(“Wal‐Mart  requires  district  courts  to  specifically  delineate 
how a class proceeding would allow the court to resolve a dis‐
crete question of law whose determination ‘will resolve an is‐
sue  that  is  central  to  the  validity  of  each  of  the  [individual 
plaintiff’s] claims in one stroke.’” (quoting 564 U.S. at 350)).  




                                                 
27 We went on to hold, however, that the third step in the process did pre‐

sent a common question of fact or law. Even though that step was individ‐
ualized to each school, determinations were still being made by “one de‐
cision‐making body, exercising discretion as one unit.” Chi. Teachers Un‐
ion, 797 F.3d at 440. We contrasted the educators’ challenge to the chal‐
lenges against the decisions of the board with the challenges against the 
decisions of “thousands of individual managers” in Wal‐Mart and the de‐
cisions of “countless school district employees” in Jamie S. Id. at 439. 
22                                        Nos. 14‐3753 & 15‐1616 

    A determination of commonality often requires a precise 
understanding of the nature of the plaintiffs’ claims. In Par‐
sons v. Ryan, 754 F.3d 657 (9th Cir. 2014), a case arising in a 
context not too different from the one here, our colleagues on 
the  Ninth  Circuit  considered  whether  prison  inmates  could 
bring  a  series  of  Eighth  Amendment  challenges  on  a  class‐
wide basis. The court noted that “commonality cannot be de‐
termined without a precise understanding of the nature of the 
underlying  claims”  presented  by  the  plaintiffs.  Id.  at  676. 
Upon  analyzing  the  claims,  the  court  concluded  that  “class 
members are as one in their exposure to a particular and suf‐
ficiently well‐defined set of allegedly illegal policies and prac‐
tices,  rather  than  only  in  their  advancement  of  a  general 
Eighth Amendment legal theory.” Id. at 679. The court noted, 
for example, the plaintiffs’ allegations that the prison severely 
understaffed medical facilities and had a practice of placing 
inmates in isolation with insufficient nutrition. Id. at 679–80. 
The court emphasized that the plaintiffs had provided actual 
proof of these illegal policies and practices, as opposed to “ut‐
terly threadbare allegations.” Id. at 683. For these reasons, the 
court found common questions.  
    The  governing  principle  at  the  heart  of  our  inquiry  is 
therefore well‐established and regularly applied: a common 
question “must be of such a nature that it is capable of class‐
wide resolution” in order to satisfy the requirements of Rule 
23(a)(2). Wal‐Mart, 564 U.S. at 350. “The critical point is ‘the 
need for conduct common to members of the class.’” Suchanek, 
764 F.3d at 756 (emphasis in original) (quoting In re IKO Roof‐
ing Shingle Prods. Liab. Litig., 757 F.3d 599, 602 (7th Cir. 2014)). 
The  common  question  (or  common  questions)  need  not  ad‐
dress every aspect of the plaintiffs’ claims, but it must “drive 
Nos. 14‐3753 & 15‐1616                                                 23

the resolution of the litigation.” Wal‐Mart, 564 U.S. at 350 (in‐
ternal quotation marks omitted); see also Chi. Teachers Union, 
797 F.3d at 434. It must “resolve an issue that is central to the 
validity of each one of the claims in one stroke.” Wal‐Mart, 564 
U.S. at 350. 

 

                                                    2. 
   Here, the detainees contend that the district court misread 
Wal‐Mart and its progeny. In their view, the district court de‐
manded that the detainees present a single common question 
rather than allowing for multiple common questions. In other 
words, the detainees argue that the district court imposed a 
“ceiling” of a single common question when it should have 
                                28
imposed a “floor.”   
    Had  the  district  court  imposed  a  cap  on  the  number  of 
common  questions,  as  the  detainees  suggest,  its  decision 
could  not  be  justified  by  the  teaching  of  Wal‐Mart.  Cf.  In  re 
IKO,  757  F.3d  at  603  (finding  commonality  where  plaintiffs 
presented four common questions); Parsons, 754 F.3d at 664, 
679 (identifying ten practices or policies that each represented 
a common question). We think it clear, however, that the de‐
tainees’ characterization of the district court’s ruling is with‐
out  any  foundation.  Rather,  after  noting  the  Rule’s  require‐
ment  that  the  district  court  consider  whether  the  detainees 
                                                                       29
had presented “questions of law or fact common to the class,”  

                                                 
28 Appellants’ Br. 17.  

29 R.390 at 14 (emphasis added) (quoting Fed. R. Civ. P. 23(a)(2)). 
24                                                        Nos. 14‐3753 & 15‐1616 

the court concluded that “there is no longer a single question 
the answer to which would resolve a significant issue in the 
          30
case.”  This statement hardly means that the district court de‐
certified the class because the detainees presented too many 
common questions; the court decertified the class because the 
detainees had not presented even one question that could “re‐
solve an issue that is central to the validity of each one of the 
claims in one stroke.” Wal‐Mart, 564 U.S. at 350. The district 
court correctly understood the holding of Wal‐Mart.  

 

                                                    3. 
    The  detainees  further  maintain  that  the  district  court 
abused its discretion by concluding that the detainees had not 
presented any common questions of fact or law for the pur‐
poses of Rule 23(a)(2). As the Supreme Court noted, analysis 
of this question will “entail some overlap with the merits of 
the  plaintiff’s  underlying  claim”  of  deliberate  indifference. 
Wal‐Mart, 564 U.S. at 351; see also Parsons, 754 F.3d at 676. We 
therefore pause to set forth the standards for deliberate indif‐
ference  claims  under  the  Eighth  and  Fourteenth  Amend‐
           31
ments.   

                                                 
30 Id. at 17. 

31 “The Eighth Amendment’s ban on ‘cruel and unusual punishments’ re‐

quires prison officials to take reasonable measures to guarantee the safety 
of  inmates,  including  the  provision  of  adequate  medical  care.”  Minix  v. 
Canarecci, 597 F.3d 824, 830 (7th Cir. 2010). We note that some members of 
the class are pretrial detainees and that “the Eighth Amendment applies 
only to convicted persons.” Id. at 831. However, in this context, the present 
Nos. 14‐3753 & 15‐1616                                                           25

    “Deliberate indifference occurs when a defendant realizes 
that a substantial risk of serious harm to the prisoner exists, 
but” intentionally or recklessly “disregards that risk.” Berry v. 
Peterman,  604  F.3d  435,  440  (7th  Cir.  2010);  see  also  Estelle  v. 
Gamble, 429 U.S. 97, 106 (1976). We have identified “two dis‐
tinct categories of deliberate indifference claims” pertaining 
to  medical  treatment.  Cleveland‐Perdue  v.  Brutsche,  881  F.2d 
427, 430 (7th Cir. 1989). First, there are “claims of isolated in‐
stances  of  indifference  to  a  particular  inmate’s  medical 
needs.” Id.; see also Berry, 604 F.3d at 440. For these claims, a 
plaintiff must show that he suffered from an objectively seri‐
                                       32
ous medical condition  and that the defendant was deliber‐
ately indifferent to that condition. Perez v. Fenoglio, 792 F.3d 
768, 776 (7th Cir. 2015); see also Arnett v. Webster, 658 F.3d 742, 
750–51 (7th Cir. 2011). Second, there are “claims that systemic 
deficiencies  at  the  prison’s  health  care  facility  rendered  the 
medical  treatment  constitutionally  inadequate  for  all  in‐
mates.” Cleveland‐Perdue, 881 F.2d at 430–31. For these claims, 
plaintiffs must demonstrate that “there are such systemic and 
gross deficiencies in staffing, facilities, equipment, or proce‐
dures that the inmate population is effectively denied access 
to adequate medical care.” Wellman v. Faulkner, 715 F.2d 269, 
                                                 
case  law  holds  that  “pretrial  detainees  …  are  entitled  to  the  same  basic 
protections under the Fourteenth Amendment’s due process clause. Ac‐
cordingly,  we  apply  the  same  legal  standards  to  deliberate  indifference 
claims brought under either the Eighth or Fourteenth Amendment.” Id.; 
see also Smentek, 683 F.3d at 374. But see Kingsley v. Hendrickson, 135 S. Ct. 
2466, 2475 (2015) (holding that there are different standards for sentenced 
prisoners and pretrial detainees in the case of excessive force claims). 
32 We have held that tooth decay and similarly severe dental pain “can 

constitute an objectively serious medical condition.” Berry v. Peterman, 604 
F.3d 435, 440 (7th Cir. 2010). 
26                                         Nos. 14‐3753 & 15‐1616 

272 (7th Cir. 1983) (quoting Ramos v. Lamm, 639 F.2d 559, 575 
(10th Cir. 1980)).  
    After hearing the evidence at trial, the district court took 
the view that the detainees’ claims were best characterized as 
“claims of isolated instances of indifference to a particular in‐
mate’s  medical  needs.”  Cleveland‐Perdue,  881  F.2d  at  430. 
There certainly is a substantial basis for such a determination. 
Some  of  the  detainees  contend  that  they  did  not  receive  a 
prompt response to their HSR but otherwise received timely 
and responsive treatment. Others contend that they received 
an evaluation within a day of submitting their HSR but they 
then experienced a significant delay before a return appoint‐
ment. Still others allege that they saw a dentist and were pre‐
scribed medicine but did not receive the prescribed medicine. 
Just like the students in Jamie S., each of whom encountered 
unique difficulties caused by different actors as they under‐
went  the  IEP  process  in  their  schools,  there  is  no  common 
question here that addresses all of these detainees’ claims at 
once. See 668 F.3d at 498. The detainees each present a differ‐
ent situation that involved a different type of dental pain, took 
place  at  a  different  time,  involved  different  medical  profes‐
sionals and prison staff, and concerned a different alleged de‐
ficiency in the treatment process. Cf. Chi. Teachers Union, 797 
F.3d  at  439–40  (finding  commonality  where  a  single  deci‐
sion‐making  body  enforced  a  general,  albeit  discretionary, 
policy).  
     The  detainees  nevertheless  ask  us  to  focus  especially  on 
two questions of fact that they believe to be “common” among 
all their claims of deliberate indifference:  
       (1)     Does  the  Jail’s  continuing  failure  to  re‐
               quire  a  face‐to‐face  evaluation  from  a 
Nos. 14‐3753 & 15‐1616                                                    27

                       registered  nurse  within  24  hours  of  a 
                       written complaint of dental pain result in 
                       gratuitous pain? 
            (2)        Does  the  failure  of  the  Jail  to  provide 
                       timely  “return  to  clinic”  appointments 
                       result  in  preventable  and  gratuitous 
                       pain?[33] 
Both of these questions concern delays, albeit different sorts 
of delays, in medical treatment. We previously have held that 
when assessing deliberate indifference claims, a delay in med‐
ical treatment “is not a factor that is either always, or never, 
significant.  Instead,  the  length  of  delay  that  is  tolerable  de‐
pends  on  the  seriousness  of  the  condition  and  the  ease  of 
providing  treatment.”  McGowan  v.  Hulick,  612  F.3d  636,  640 
(7th Cir. 2010); see also Kress v. CCA of Tenn., LLC, 694 F.3d 890, 
893  (7th  Cir.  2012)  (approving  a  district  court’s  observation 
that “the level of medical care required … will vary depend‐
ing  on  each  inmate’s  circumstances”).  The  more  significant 
the dental pain, the more immediate is the need for treatment. 
In determining whether such complaints can be characterized 
appropriately  as  presenting  a  common  question  susceptible 
to class resolution, careful examination of the context is cru‐
cial. 
   One of our earlier cases illustrates this point. In Harper v. 
Sheriff of Cook County, 581 F.3d 511 (7th Cir. 2009), we had to 
consider whether a class bringing Fourth Amendment claims 
presented common questions about the length of detention. 

                                                 
33 Appellants’ Br. 23; see also R.390 at 17 (district court identifying these 

two proposed common questions).  
28                                                     Nos. 14‐3753 & 15‐1616 

Id. at 515. We explained that the “constitutionality of [any] de‐
tention  depends  on  whether  the  length  of  the  delay  …  was 
reasonable in any given case.” Id. As a result, “[l]iability, to 
say nothing of damages, would need to be determined on an 
individual basis.” Id.; see also Portis v. City of Chicago, Ill., 613 
F.3d  702,  705  (7th  Cir.  2010)  (“Because  reasonableness  is  a 
standard  rather  than  a rule, and because one  detainee’s cir‐
cumstances differ from another’s, … class certification is in‐
                          34
appropriate.”).   In  the  same  way,  the  constitutionality  of  a 
wait for medical treatment will depend on a variety of indi‐
vidual  circumstances.  See  McGowan,  612  F.3d  at  640.  These 
questions can only be answered by looking at the unique facts 
of each detainee’s case. In light of their contextual nature, the 
district court did not abuse its discretion in concluding that 
the questions the detainees present about the length of delay 
in medical treatment are incapable of being solved on a class‐
wide basis. See Wal‐Mart, 564 U.S. at 350. 
    A consideration of each of the detainees’ proposed ques‐
tions makes clear the hurdle that cannot be overcome. First, 
the detainees claim that the Jail fails to provide a face‐to‐face 
evaluation from a registered nurse within twenty‐four hours 
of a complaint. However, simply establishing that detainees 
at the Jail consistently wait more than twenty‐four hours does 
not  advance  materially  any  individual’s  claim  of  deliberate 

                                                 
34 Both Harper v. Sheriff of Cook Cty., 581 F.3d 511, 515 (7th Cir. 2009), and 

Portis  v.  City  of  Chicago,  Ill.,  613  F.3d  702,  704  (7th  Cir.  2010)  concerned 
whether  common  issues  predominated  under  Rule  23(b)(3),  and  not 
whether the class had failed to present a single common issue under Rule 
23(a)(2). However, both cases made clear that a question about the length 
of detention could not be common to the class.  
Nos. 14‐3753 & 15‐1616                                                   29

                      35
indifference.  See Wal‐Mart, 564 U.S. at 350 (asking whether 
the question “drive[s] the resolution of the litigation” (inter‐
nal  quotation  marks  omitted)).  Again,  an  earlier  Fourth 
Amendment  case  illustrates  the  point  well.  When  plaintiffs 
brought a class action challenging any detention following a 
custodial arrest that lasted more than two hours, we held that 
the class should be decertified. Portis, 613 F.3d at 703–04. We 
explained that, “[g]iven the contextual nature of analysis un‐
der  the  fourth  amendment,”  imposing  “an  inflexible  two‐
hour rule” would be “impossible.” Id. at 704. Just as a rigid 
two‐hour  rule  could  not  be  imposed  under  the  Fourth 
Amendment,  a  rigid  twenty‐four‐hour  rule  for  dental  care 
cannot be imposed under the Eighth Amendment. In both ar‐
eas of law, the analysis is similarly contextual.  
    The detainees also claim that the question whether the Jail 
provides timely “return to clinic” appointments is common to 
the  class.  However,  to  determine  whether  a  return  visit  is 
“timely,” a court must look at evidence that will be unique to 
each individual class member. See McGowan, 612 F.3d at 640. 
As the district court correctly perceived, the differing testimo‐
nies at the bench trial show that this inquiry would be partic‐
ularly individualized in this case. John Saiger did not receive 
a return appointment to extract his broken wisdom tooth until 


                                                 
35 Indeed, the evidence suggests that the wait time before a face‐to‐face 

evaluation varied. Quentin Scott testified that he saw a physician’s assis‐
tant, who was able to provide aspirin and ibuprofen, on the same day he 
submitted an HSR. Orlando Allen similarly testified that he received an 
evaluation from a registered nurse within twenty‐four hours of submit‐
ting an HSR in October 2013. However, he also testified that he submitted 
two or three other HSRs earlier that year without receiving any evaluation.  
30                                          Nos. 14‐3753 & 15‐1616 

five  months  after  his  first  appointment.  Alternatively,  Or‐
lando Allen received a return appointment within a few days 
of his first appointment. Stanford Thompson similarly testi‐
fied  that  his  return  appointment  occurred  a  week  after  ini‐
tially seeing a dentist for tooth pain. Any or all of these indi‐
viduals  may  have  experienced  deliberate  indifference.  See 
Smith  v.  Knox  Cty.  Jail,  666  F.3d  1037,  1040  (7th  Cir.  2012) 
(“Even a few days’ delay in addressing a severely painful but 
readily treatable condition suffices to state a claim of deliber‐
ate  indifference.”).  However,  the  detainees  do  not  explain 
how the court can define a “timely” return visit without look‐
ing at the circumstances of each individual case. The district 
court reasonably concluded that it could not resolve a ques‐
tion about “timely visits” in a classwide manner.  
     As noted earlier, we also recognize a second category of 
deliberate  indifference  claims  alleging  “that  systemic  defi‐
ciencies at the prison’s health care facility rendered the medi‐
cal  treatment  constitutionally  inadequate  for  all  inmates.” 
Cleveland‐Perdue,  881  F.2d  at  430–31.  In  Wellman  v.  Faulkner, 
715 F.2d 269 (7th Cir. 1983), for example, we found systemic 
deficiencies  at  a  prison  where  two  out  of  three  physicians 
could not communicate effectively with patients because of a 
language  barrier,  a  staff  psychiatrist  position  had  been  un‐
filled for two years, prisoners had been denied vital surgeries 
for two to five years, and medical supplies were being reused 
because they had not been restocked. Id. at 272–74. Similarly, 
in Cleveland‐Perdue v. Brutsche, we held that a plaintiff stated 
a claim of systemic deliberate indifference where a prison al‐
legedly had failed to make any changes to its procedures fol‐
lowing the death of an inmate who had been prescribed med‐
icine over the phone. 881 F.2d at 428–31. In contrast, the plain‐
tiff  in  Holmes  v.  Sheahan,  930  F.2d  1196  (7th  Cir.  1991),  who 
Nos. 14‐3753 & 15‐1616                                            31

only presented evidence about the medical care he himself re‐
ceived,  did  not  provide  evidence  of  a  widespread  practice, 
and therefore failed to present a claim of systemic deliberate 
indifference. Id. at 1202 n.4; see also Gutierrez v. Peters, 111 F.3d 
1364, 1375 n.10 (7th Cir. 1997) (determining that, “in light of 
[a  plaintiff’s]  overall  treatment,  the  few  incidents  in  which 
[the plaintiff] suffered delays in his treatment simply fail to 
reveal  a  ‘pattern  of  conduct’  evidencing  deliberate  indiffer‐
ence” as articulated in Wellman). 
    If plaintiffs can present classwide evidence that a prison is 
engaging in a policy or practice which rises to the level of a 
systemic indifference, then we can identify “conduct common 
to  members  of  the  class”  which  advances  the  litigation. 
Suchanek, 764 F.3d at 756 (emphasis omitted) (internal quota‐
tion  marks  omitted); see also Jamie  S., 668 F.3d at 498 (“[A]n 
illegal  policy  might  provide  the  ‘glue’  necessary  to  litigate 
otherwise highly individualized claims as a class.” (emphasis 
omitted)). Indeed, the Ninth Circuit in Parsons identified as a 
common  question  whether  there  was  a  systemic  “failure  to 
provide timely access to medically necessary specialty care.” 
754 F.3d at 664, 679 (internal quotation marks omitted). The 
court  explained  that  where  “variations  undoubtedly  exist” 
between  each  inmate’s  treatment,  the  claim  must  be  that  a 
prison “regularly provides  a level of [care] that  is so  inade‐
quate that it exposes any inmate … to a substantial risk of se‐
rious  harm.”  Id.  at  680  (emphasis  in  original).  Further,  the 
court did “not hold that utterly threadbare allegations that a 
group is exposed to illegal policies and practices are enough 
to confer commonality.” Id. at 683.  
   As  Parsons  suggests,  a  class  action  probably  could  be 
brought  where  plaintiffs  presented  some  evidence  that  a 
32                                                  Nos. 14‐3753 & 15‐1616 

prison had a policy that regularly and systemically impeded 
timely examinations. See Portis, 613 F.3d at 705 (discussing the 
potential for common issues where “the class sought to estab‐
lish that a jurisdiction had adopted a policy of deliberate de‐
lay”).  Similarly,  a  class  action  probably  could  be  brought 
where evidence suggested that a prison had such a consistent 
pattern of egregious delays in medical treatment that a trier 
of  fact  might  infer  a  systemic  unconstitutional  practice.  See 
Holmes, 930 F.2d at 1202 n.4 (discussing how a pattern of un‐
constitutional  conduct  can  indicate  “an  entrenched  practice 
that has the effective force of a formal policy”). 
    Here, however, the district court correctly  observed that 
the detainees’ “questions do not point to the type of ‘system‐
atic and gross deficienc[y]’ … that would lead to a finding that 
                                                                   36
all  detainees  are  effectively  denied  treatment.”   A  twenty‐
four hour delay in responding to treatment does not automat‐
ically  constitute  deliberate  indifference  in  violation  of  the 
Eighth  and  Fourteenth  Amendments,  and  the  detainees  do 
not allege that the Jail has a specific policy that directly causes 
a wait following an HSR. Some of the alleged delays in return 
to clinic appointments “may constitute deliberate indifference 
                                                                  37
depending on the facts of the individual case,”  but the de‐
tainees do not present a pattern of egregious delays across the 
                                                                       38
entire  class.  See  Gutierrez,  111  F.3d  at  1375  n.10.   Just  as  in 

                                                 
36  R.390  at  17  (quoting  Wellman  v.  Faulkner,  715  F.2d  269,  272  (7th  Cir. 

1983)).  
37 Id. 

38 The detainees suggest that any delays in return appointments are the 

result of one policy: Cermak’s decision to vest a scheduling department 
Nos. 14‐3753 & 15‐1616                                                       33

Wal‐Mart, proof of a systemic practice which could tie all the 
claims together is “absent here.” 564 U.S. at 353; see also Jamie 
S., 668 F.3d at 498 (vacating a class‐certification order because 
there was no evidence of a common illegal policy); Bell, 800 
F.3d at 375 (holding that a prospective class had presented a 
common  issue  of  fact  when  it  “offered  evidence”  of  “a 
broader company policy”). For these reasons, the detainees’ 
proposed questions do not address a gross and systemic defi‐
ciency that applies to the entire class. Instead, the detainees 
bring a series of individual claims of deliberate indifference. 
See Cleveland‐Perdue, 881 F.2d at 430.  
    The detainees still have, of course, legal avenues in which 
to bring their claims of deliberate indifference. First, the dis‐
trict court did identify one common policy that might consti‐
tute systemic deliberate indifference: Cook County’s decision 

                                                 
with the primary authority to schedule appointments rather than the den‐
tists themselves. However, that policy is not central to the claims of de‐
tainees who did not experience a delay in return appointments and allege 
that their treatment was deficient for other reasons. More importantly, the 
detainees do not explain why a clerk in the scheduling department would 
cause longer waits between appointments than a dentist, much less how 
the decision to vest authority in a clerk was so misguided that it consti‐
tutes deliberate indifference in violation of the Constitution. In fact, a den‐
tist who disliked the policy testified at the bench trial that “it runs more 
efficient  if  scheduling  does  the  appointments.  It  has  us  more—doing 
more—having  more  time  to  do  procedures  than  scheduling  patients.” 
R.453 at 83. The detainees have not invited our attention to any evidence 
which could prove that this policy is the cause of a delay in treatment. See 
Wal‐Mart, 564 U.S. at 353–55  (refusing  to grant  class  certification  on  the 
basis of a “strong corporate culture” because the plaintiffs failed to present 
any proof that adverse employment actions resulted from this corporate 
culture). 
34                                                        Nos. 14‐3753 & 15‐1616 

                                                          39
to staff the Jail with only one dentist.  That policy ended at 
some  time  before  the  district  court  issued  its  order,  so  the 
court certified a narrower class of detainees who received in‐
adequate dental care before the Jail hired more dentists. That 
action  is  ongoing.  Further,  detainees  may  bring  individual 
claims of deliberate indifference based on their own unique 
circumstances. We express no opinion on the potential merits 
of  the  pending  class  action  or  on  any  individual  detainee’s 
claims. Rather, we simply hold that the district court did not 
abuse its discretion when it concluded, on the record before 
it, that the detainees’ claims do not present common issues of 
law or fact. We therefore affirm the district court’s decision to 
decertify the class.  

 

                                                    II 
    While  the  appeal  from  the  decertification  of  the  classes 
and the consequent denial of request for injunctive relief was 
pending in this court, the detainees filed a motion in the dis‐
trict court requesting relief under Federal Rule of Civil Proce‐
dure  60(b).  They  maintained  that  new  evidence  established 
that there were common questions of law and fact and that 
class certification was possible. Invoking our Seventh Circuit 
Rule  57,  the  detainees  asked  that  the  district  court  indicate 
whether, on the basis of this information, it would be inclined 
to grant relief if we were to vacate the extant orders and re‐


                                                 
39 The Ninth Circuit has recognized that “a policy and practice of severe 

under‐staffing” presents a common question that can be addressed on a 
classwide basis. Parsons v. Ryan, 754 F.3d 657, 679 (9th Cir. 2014).  
Nos. 14‐3753 & 15‐1616                                             35

mand the case for further proceedings. The district court de‐
nied the motion, stating that it was not inclined to revise its 
order decertifying the class. The detainees now appeal the de‐
nial of their Rule 60(b) motion.  
    The detainees brought this matter to the district court’s at‐
tention through a motion under Federal Rule of Civil Proce‐
dure 60(b). That rule is, “by its terms[,] limited to ‘final’ judg‐
ments  or  orders”  and  is  “inapplicable  to  interlocutory  or‐
ders.”  Santamarina  v. Sears,  Roebuck  &  Co., 466  F.3d  570,  571 
(7th Cir. 2006); see also Mintz v. Caterpillar Inc., 788 F.3d 673, 
679 (7th Cir. 2015); Adams v. City of Chicago, 135 F.3d 1150, 1153 
(7th  Cir.  1998).  Here,  because  the  district  court  had  not  en‐
tered a final judgment, the detainees’ filing was simply a re‐
quest  for  relief  from  an  interlocutory  order  decertifying  a 
class. See Mullins, 795 F.3d at 657 (describing an order grant‐
ing  or  denying  certification  as  interlocutory).  The  detainees 
therefore were not permitted to file a Rule 60(b) motion.  
    That said, the detainees, although unable to employ Rule 
60(b) as a vehicle, were not altogether barred from presenting 
new evidence to the district court on the certification question 
in what amounted to a motion to reconsider the decertifica‐
tion of the class, see Gary v. Sheahan, 188 F.3d 891, 893 (7th Cir. 
1999), or an amended motion to certify the class, see McReyn‐
olds, 672 F.3d at 486; Fed. R. Civ. P. 23(c)(1)(C) (“An order that 
grants or denies class certification may be altered or amended 
before final judgment.”). For a period of time, there appeared 
to be significant tension in our case law as to when the dispo‐
sition of such a motion is appealable to this court. Gary placed 
severe restrictions on such an appeal, permitting one only if 
the  district  court  “materially  alters  the  [original]  decision.” 
36                                                  Nos. 14‐3753 & 15‐1616 

188  F.3d  at  893.  McReynolds  viewed  the  matter  quite  differ‐
ently and saw this court as having far more flexibility in de‐
termining whether an appeal ought to be taken. 672 F.3d at 
486–87.  It  suggested  that  an  appeal  ought  to  be  permitted 
whenever, “as a result of new law or newly learned facts, the 
[initial] denial of certification was erroneous.” Id. at 486. This 
standard, the court said, is necessary to permit the parties to 
avoid endless years of unnecessary litigation and to put the 
case on a path to speedy resolution. Id. It appears that this ten‐
sion  has  been  assuaged  substantially  and  in  all  likelihood 
eliminated by our most recent decisions in Driver v. AppleIlli‐
nois,  LLC,  739  F.3d  1073,  1076  (7th  Cir.  2014)  and  Matz  v. 
Household International Tax Reduction Investment Plan, 687 F.3d 
824  (7th  Cir.  2012).  It  is  clear  now  that,  in  concert  with  our 
sister circuits, we will allow an appeal only when the district 
court has issued an order “materially altering a previous or‐
der granting or denying class certification … even if it doesn’t 
alter the previous order to the extent of changing a grant into 
a denial or a denial into a grant.” Matz, 687 F.3d. at 826. 
    In this case, allowing appellate consideration of the mat‐
ters  raised  in  the  detainees’  motion  filed  under  Rule  60(b) 
would not foster, but would work to the detriment of, the pol‐
                                                                40
icy concerns that we have articulated in our cases.  Here, the 



                                                 
40 We previously have construed Rule 60(b) orders as reconsiderations of 

interlocutory orders and allowed for appellate consideration. For exam‐
ple, we construed a district court’s denial of a Rule 60(b) motion after a 
grant  of  summary  judgment  as  a  reconsideration  of  the  prior  summary 
judgment ruling. Mintz v. Caterpillar Inc., 788 F.3d 673, 679 (7th Cir. 2015). 
Similarly, we construed a district court’s order stating, pursuant to Circuit 
Nos. 14‐3753 & 15‐1616                                                       37

district court made no ruling that altered, in any meaningful 
sense,  its  earlier  decision.  Indeed,  the  court  pointedly  said 
that, until we ruled on its earlier decision, any definitive deci‐
sion on the matters raised in the subsequent motion would be 
premature. Moreover, the court noted that the detainees’ own 
approach  to  discovery  might  supply  a  basis  for  its  decision 
                                                      41
whether to reconsider the decertification.  


                                                 
Rule 57, that it was disinclined to change its ruling denying injunctive re‐
lief, as “the equivalent of the initiation of a new motion for preliminary 
injunction.” Adams v. City of Chicago, 135 F.3d 1150, 1154 (7th Cir. 1998). 
     In those cases, however, unique circumstances compelled us to con‐
strue the orders in this manner. In Adams, the plaintiffs filed a Rule 60(b) 
motion after we directed them to follow the procedure laid out in Circuit 
Rule 57. 135 F.3d at 1153–54. We noted that “we share[d] the responsibility 
for  any  confusion  resulting  from  this  patchwork  process”  and  declared 
that  “[h]enceforth,  the  Circuit  Rule  57  procedure  should  be  used  exclu‐
sively for final judgments.” Id. at 1154. In Mintz, we made an exception 
where “despite denying what it erroneously treated as a Rule 60(b) mo‐
tion,” the district court “did review the belated submission and decided 
that it would not affect the grant of summary judgment.” 788 F.3d at 679. 
In other words, the district court’s analysis of the Rule 60(b) motion was 
indistinguishable from an analysis of a summary judgment motion. The 
order  could  fairly  be  construed  as  one  concerning  summary  judgment 
without any change in the analysis. In this case, however, the district court 
engaged in a different review than the one we will consider.  
41 See R.427 at 10 (“Now, a lot of the discovery problems were of your own 

making. … So my view is let’s have the Court of Appeals take a look at 
this case and see what they say. … I’m not—certainly not inclined to tell 
the Court of Appeals that I’m inclined to vacate what I’ve done before.”). 
In their brief in this court, the detainees also argue that there was an im‐
permissible “asymmetry” to the discovery allowed each party. This argu‐
ment is presented to give context to the detainees’ arguments on the sub‐
38                                                       Nos. 14‐3753 & 15‐1616 

                                           Conclusion 
   The district court did not abuse its discretion when it de‐
termined that the evidence produced at trial required, in ac‐
cordance with the Supreme Court’s holding in Wal‐Mart, the 
decertification of the classes that it had certified previously. 
Accordingly,  the  district  court’s  judgment  in  Case  Number 
14‐3753 is AFFIRMED. Further, for the reasons stated above, 
the appeal  in  Case Number 15‐1616 is DISMISSED. The de‐
fendants may recover their costs in this court.  
       
       
       
       




                                                 
stantive  merits  of  its  Rule  60(b)  motion.  For  the  reasons  we  have  ex‐
plained, any consideration of these matters on appeal would be, at best, 
premature.